Citation Nr: 0010807	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an esophageal 
condition, to include as a result of exposure to Agent Orange 
during service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In an August 1997 rating 
decision, the RO denied the veteran's claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and "a peptic ulcer of the esophagus," and 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a stomach ulcer.  The RO also denied claims 
for service connection for a skin condition, polyps, nail 
loss of the hands and feet, bronchitis and a left foot 
injury.  A timely notice of disagreement was received only as 
to the denials of the claims for service connection for PTSD 
and "a peptic ulcer of the esophagus."  Therefore, the 
remaining claims are not currently before the Board for 
appellate review.  See 38 C.F.R. § 20.302(a) (1999).  

At a hearing held in February 1999, the veteran raised the 
issue of entitlement to service connection for a stomach 
condition, to include as a result of exposure to Agent 
Orange, or some other herbicide, during service.  As 
previously indicated, this claim is not currently before the 
Board, and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing an etiological relationship or nexus between an 
esophageal condition and the veteran's military service.

2.  There is competent medical evidence of record 
establishing that the veteran may have PTSD that is related 
to his military service in Vietnam.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
esophageal condition, to include as a result of exposure to 
Agent Orange during service, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Esophageal Condition

The veteran essentially asserts that he developed an 
esophageal condition as a result of his service, possibly 
from his exposure to Agent Orange, or some other chemical 
agent, while serving in the Republic of Vietnam.  

The veteran's service medical records reflect that the 
veteran was treated for a "nervous stomach" in October 
1969.  The veteran underwent enlistment and separation 
examinations in October 1968 and September 1970, 
respectively. During these examinations, his abdomen and 
viscera were clinically evaluated as normal. 

In written statements and during the February 1999 hearing, 
the veteran asserted that he was treated for gastrointestinal 
symptoms on two or more occasions during service, and that he 
has continued to experience gastrointestinal symptoms since 
separation from service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet.App. 488, 495-98  (1997). 

In addition, any disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must submit a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997). 

With regard to the possibility of service connection for an 
esophageal condition on a basis that does not involve Agent 
Orange exposure, the Board finds that service connection is 
not warranted.  Although the veteran was treated for stomach 
symptoms on one occasion during service, in October 1969, 
these symptoms do not appear to have involved the esophagus, 
and it apparently was an acute condition, as evidenced by the 
fact that there is no evidence of treatment during his 
remaining months of service, and the fact that his abdomen 
was clinically evaluated as normal at the time of his 
separation from service.  

The earliest post-service medical evidence of record showing 
esophageal symptoms includes a VA social/cultural assessment 
dated in December 1985, which reflects that the veteran 
reported treatment for a torn esophagus in April 1985, and a 
VA outpatient treatment report dated in December 1985, which 
reflects that the veteran reported that he had been 
hospitalized for conditions that included a torn esophagus 
after he ate a piece of pizza.  These reports indicate that 
the veteran received an intercurrent injury to his esophagus, 
and are dated approximately 14 years after separation from 
service.  More recent VA medical records, dated in 1997 or 
thereafter, reflect complaints of symptoms that include 
dysphagia, and diagnoses of GERD (gastroesophageal reflux 
disease), a motility disorder of the esophagus and 
esophagitis.  None of this evidence includes a medical 
opinion establishing that the veteran had a chronic 
esophageal condition during service, or that any current 
esophageal condition is related to service.  Thus, the claim 
for service connection for an esophageal condition on a 
direct basis is not well grounded and must be denied.  See 
38 C.F.R. § 3.303(b). 

The claim that the veteran's esophageal condition is 
secondary to exposure to Agent Orange is also not warranted.  
First, he has not been diagnosed with a disease that is 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
Therefore, as a matter of law, the veteran cannot receive the 
benefit of a rebuttable presumption that he has an esophageal 
condition that was caused by his exposure to Agent Orange.  
To the extent the law is dispositive of an issue on appeal, 
the claim lacks legal merit.  See Sabonis v. Brown, 6 
Vet.App. 427, 430 (1994).   

Second, as stated previously, there is no medical evidence 
establishing that the veteran had a chronic esophageal 
condition during service or that any current esophageal 
condition is related to service.  The first post-service 
records of treatment for an esophageal condition indicate 
that the veteran sustained an intercurrent injury to the 
esophagus, and are dated approximately 14 years after 
separation from service.  Absent a nexus, entitlement to 
service connection cannot be established under Combee, 34 
F.3d at 1939.  Accordingly, the veteran's claim for an 
esophageal condition secondary to exposure to Agent Orange 
during service must be denied as not well grounded.

Finally, although the veteran asserts continuity of 
esophageal symptomatology since separation, his assertions 
are contradicted by all other evidence of record.  The claims 
file contains no records of treatment for an esophageal 
condition between 1970 and 1985, and show that the veteran 
sustained an injury to the esophagus many years after 
discharge from service.  Even assuming otherwise, the 
veteran's statements do not constitute competent medical 
evidence establishing that he currently has an esophageal 
condition that is related to the alleged continuity of 
symptomatology experienced since discharge.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992). 

Since the record does not contain competent medical evidence 
that establishes a nexus or link between a current esophageal 
condition and an in-service injury or disease, the Board 
finds that the veteran has not met his "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for an esophageal condition must be denied.  The 
Board views its discussion above, together with the statement 
of the case and other information provided by the RO, 
sufficient to inform the veteran of the elements necessary to 
complete his application, pursuant to 38 U.S.C.A. § 5103(a).  
See Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


II.  PTSD

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence 
of a nexus between the PTSD and the stressor (linking the 
current disability to service).  Cohen v. Brown, 10 Vet.App. 
128, 137 (1997).  In this case, a VA PTSD examination report 
dated in May 1997 well grounds the veteran's PTSD claim.  
Therein is a diagnosis of PTSD based on the veteran's report 
of having participated in combat while in Vietnam. 


ORDER

Service connection for an esophageal condition, to include as 
a result of exposure to Agent Orange during service, is 
denied.

Having submitted evidence of a well-grounded claim of 
entitlement to service connection for PTSD, the claim is 
granted to this extent only and is subject to the following 
development.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

In written statements and during the February 1999 hearing, 
the veteran reported the following experiences (spellings of 
Vietnamese names are considered approximations).  Upon his 
arrival in Vietnam, his unit's armory was fully staffed and 
he volunteered to go out on an operation that lasted about 30 
days.  Towards the end of this operation, the unit with which 
he was serving captured nine prisoners of war (POWs).  After 
this operation, his duties required him to visit various 
"operations posts," to inspect and repair weapons for 
infantry units.  He often traveled through dangerous 
territory in a jeep with just a driver.  He was exposed to 
sniper attacks and small arms fire during the course of his 
duties, and he was shelled at both his base camp and while 
performing his duties at outlying posts.  He witnessed a 
ground attack at the Hai Van Pass, and brought in two dead 
Viet Cong near the village of Kin Lin.  He was about 30 yards 
from a black gunnery sergeant who was wounded by a grenade 
thrown by another Marine (i.e., "fragged") about one week 
before he left Vietnam, in September 1970.  

Statements of the veteran received in 1976 and 1979 
(approximately 20 years prior to his PTSD claim), which were 
submitted with regard to an unrelated claim, are also 
relevant.  Specifically, in a statement dated in September 
1976, the veteran reported being out on "operations posts" 
during his Vietnam service.  In a questionnaire dated in 
March 1979, the veteran reported that he had served in the Da 
Nang area, both in the field and in the rear echelon, to 
include Kim Lyn village, Namo Bridge, "Hill 190 (OP 39)," 
the Hai Van Pass, Marble Mountain and China Beach.  

The veteran's DD Form 214 indicates that he served on active 
duty in the Marine Corps from December 1968 to September 
1970.  His primary military occupational specialty (MOS) was 
armament repair.  His sea and air travel embarkation slips 
(NAVMC Form 118(17)) indicate that he served in Vietnam from 
March 24, 1970 to September 24, 1970.  The veteran's record 
of service (NAVMC Form 118(3)) indicates that he served with 
H&S (headquarters and supply) Company, 3rd Battalion, 1st 
Regiment, 1st Marine Division, as an infantry weapons 
repairman, during his entire time in Vietnam.  The veteran's 
"Combat History" (NAVMC 118(9)-PD) lists two operations, 
the first of which is described as "operations against 
insurgents communist forces RVN," and the second of which is 
listed as "operation 'Dubois Square.'" 

The veteran's service records do not show that he received 
any commendations or awards which appear to be awarded 
primarily or exclusively for circumstances relating to 
combat, such as the Combat Action Ribbon, Purple Heart, or 
similar citation, see VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000), and there is nothing currently in the claims file 
that establishes participation in combat.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet.App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet.App. 138-150 (1997).

The Board initially notes that the RO denied the veteran's 
claim in August 1997 on the basis that he had not described 
the claimed stressors by reference to date, time or place, or 
provided other useful information, which would allow for 
verification.  See generally, VA ADJUDICATION PROCEDURE MANUAL 
M21-1 ("MANUAL 21-1"), Part IV, paragraph 11.38(f)(2) 
(Change 65, October 28, 1998).  In this regard, the Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  

In April 1998, a letter was received from Headquarters, 
United States Marine Corps (HQUSMC).  The HQUSMC indicated 
that the veteran had failed to provide sufficient information 
to conduct any meaningful research.  Of particular note, the 
HQUSMC stated that command chronologies for the veteran's 
units should be requested from the Marine Corps Historical 
Center.  Unfortunately, it does not appear that an effort has 
been made to obtain the command chronologies for the 
veteran's unit from the Marine Corps Historical Center, as 
discussed in the HQUSMC's letter.  The Board has noted the 
veteran's MOS, primary duty while in Vietnam, and his service 
with an H&S company of a Marine Infantry Battalion, and the 
other factors in this claim.  Notwithstanding the apparent 
lack of detailed stressors, under the circumstances the Board 
has determined that a remand is required to attempt to obtain 
the command chronologies.  In this regard, the Board notes 
that on some occasions in the past, the USMCHC has indicated 
that it could only provide copies of two months of command 
chronologies, or 100 pages of copied material (whichever is 
more), without charge.  Therefore, the veteran is hereby 
advised that if he wishes to avoid such fees he may wish to 
further narrow the time frame for the desired command 
chronologies.  In the event that fees for reproduction are 
requested by the USMCHC, the RO should advise the veteran of 
his duty to pay such fees.  See VAOPGCPREC 7-95, 60 Fed. Reg. 
19809 (1995) (VA Secretary may require claimants to assume 
responsibility for payment of any fees associated with 
obtaining copies of records maintained by Federal, state, or 
local agencies or private sources).  In addition, the Judge 
Advocate General should be contacted to attempt to verify the 
claimed stressor involving the fragging incident of a gunnery 
sergeant in September 1970.

Furthermore, the Board notes that the claims file contains 
medical evidence which shows that the veteran has been 
diagnosed with acquired psychiatric disorders other than 
PTSD.  Specifically, an April 1986 VA outpatient treatment 
report contains a diagnosis of dysthymic disorder, and a VA 
Agent Orange Protocol examination report, dated in July 1986, 
contains a diagnosis of adjustment disorder with depression.  
In addition, the May 1997 PTSD diagnosis is based on 
unverified claims of participation in combat and unverified 
stressors.  At present, the evidence is therefore conflicting 
as to whether the veteran has PTSD, and, if so, whether it is 
due to combat or a verified stressor.  Therefore, on remand, 
if it is determined that the veteran did not participate in 
combat, but that one or more stressors are verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether he has PTSD, and, if so, whether it results 
from one of the verified in-service stressors.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving an 
attempted assault ("fragging") of a 
gunnery sergeant in H&S Company, 1st 
Battalion, 3rd Regiment, 1st Marine 
Division, in September 1970.

2.  The RO should contact the United 
Stated Marine Corps Historical Center, 
History and Museums Division, Building 
58, Washington Navy Yard, Washington, 
D.C., 20337-0580, and request the command 
chronologies for H&S (Headquarters and 
Supply) Company, 3rd Battalion, 1st 
Regiment, 1st Marine Division, covering 
the period from March 24, 1970 to 
September 24, 1970, unless otherwise 
specified by the veteran.  If the USMCHC, 
or any custodian of the requested command 
chronologies identified by the USMCHC, 
indicates that it requires fees for 
reproduction of the requested command 
chronologies, the RO should inform the 
veteran that it cannot pay such fees, 
inform the veteran that he may obtain 
these records at his expense, and that he 
has the ultimate responsibility to obtain 
such evidence.  

3.  Following the development outlined in 
the first two paragraphs of this REMAND, 
and only if the RO determines that the 
veteran did not participate in combat, 
the RO must prepare a report detailing 
the nature of any stressor(s) which it 
has determined is verified by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder. 

4.  If, and only if, the RO determines 
that the veteran did not participate in 
combat, and that the record establishes 
the existence of a stressor or stressors, 
then the RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he meets the diagnostic 
criteria for PTSD and, if so, whether it 
is related to any verified stressor(s).  
The RO must provide the examiner with a 
summary of any verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims file must be 
reviewed by the examiner in connection 
with the examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, the veteran need not act until he 
is otherwise notified.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals


 


- 10 -


